In a habeas corpus proceeding, the petitioner appeals from an order of the Supreme Court, Dutchess County (Bernhard, J.), entered July 5, 1996, which denied his application for the issuance of a writ.
Ordered that the order is affirmed, without costs or disbursements.
The petitioner contends that he was denied his right to due process when the Hearing Officer conducted a final parole revocation hearing in his absence and in the absence of his counsel. It is undisputed, however, that the petitioner was arrested and subsequently convicted of three felonies while on parole. Since “[a] parolee’s conviction of a crime while on parole is sufficient, in and of itself, to support a revocation of parole” (People ex rel. *645Roper v Kennedy, 135 AD2d 924; see, People ex rel. Maggio v Casscles, 28 NY2d 415, 418; People ex rel. Sardo v Zelker, 38 AD2d 569, 570), the Hearing Officer did not improvidently exercise his discretion by conducting the revocation hearing in the absence of the petitioner and his counsel.
Thompson, J. P., Joy, Florio and Luciano, JJ., concur.